       Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                      Cause No. CR 19-29-GF-BMM

              Plaintiff,
                                                  ORDER REGARDING
       vs.                                    DEFENDANT’S MOTION FOR IN
                                                CAMERA REVIEW OF THE
 LUKE JOHN SCOTT, SR.,                           GOVERNMENT’S LAW
                                               ENFORCEMENT PERSONNEL
              Defendant.                               FILES


      The Court allowed Scott to proceed pro se in his two criminal cases after

having conducted a Faretta hearing to assess whether Scott undertook knowingly,

intelligently, and voluntarily his decision to represent himself. (Doc. 73.) Scott

filed a Henthorn request. (Doc. 99.) The Government replied to Scott’s request,

and stated that it would produce any discoverable Henthorn material consistent

with office and District policy. (Doc. 104 at 2.) The Government represented

that—if it discovered information requiring disclosure—it would perhaps seek

advice from the Court regarding the manner of disclosure given Scott’s status as a

pro se defendant. (Id.)
                                          1
        Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 2 of 7

       The Court directed the Government to produce discoverable Henthorn

material to Scott 30 days before trial. (Doc. 108 at 2.) At the time, trial was

scheduled for August 11, 2020. (See Doc. 102.) The Government filed a Notice of

Compliance with Henthorn Obligations on July 16, 2020. (Doc. 188.) Assistant

United States Attorney Kalah A. Paisley (“AUSA Paisley”) represented that the

Government complied with the Court’s Order regarding discoverable Henthorn

material, made timely inquiries, and had nothing to disclose. (Id. at 2.)

       Scott filed a Motion to Continue trial on July 22, 2020. (Doc. 190.) The

Government did not oppose the motion, but stated that it will likely oppose any

further requests to continue. (Doc. 199.) The Court granted Scott’s motion, and

reset the trial for November 17, 2020. (Doc. 200.) The Court notified Scott that it

would look with disfavor on any more requests for continuances given the case’s

history. (Id. at 3.)

       Scott has now filed a Motion for In Camera Review of the Government’s

Law Enforcement Personnel Files. (Doc. 203.) Scott “disagrees” with the

Government’s representations in its Notice of Compliance with Henthorn

Obligations. (Id. at 1.) Scott “knows” that social services, tribal law enforcement,

and tribal criminal investigators have “criminal histories, reprimands, are

underqualified, didn’t have appropriate background[ ] checks completed, and do

not possess the required education to hold such positions.” (Id.)
                                           2
         Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 3 of 7

        Scott cites Brady v. Maryland, 373 U.S. 83 (1963), to support his assertion

that the Government must review the personnel files and submit any exculpatory

evidence and/or information that would cast doubt on the credibility of

investigating agents. (Doc. 203 at 2.) Scott submitted additional documents to

support his allegations. (Doc. 203-1.) Scott did not request that these attachments

be filed under seal, and the Court accordingly filed them in the normal course. The

first page of the attachment appears to be either an attorney’s or an investigator’s

notes. At one point, the notes state, “[An investigator] told me he had heard from

an advocate in tribal court . . . that Tribal Police Officer Jonah Riediger had

previously had some theft charges in Billings, Montana.” (Id.)

        Scott classifies the Government’s assertion that it reviewed the files and did

not find anything detrimental to the investigators’ credibility as “absurd.” (Doc.

203 at 2.) He requests that the Court review in camera the personnel files of the

F.B.I. investigators and the tribal law enforcement officers involved in his case.

(Id.)

        A defendant retains the right to the production of exculpatory evidence in

the government’s possession. Brady, 373 U.S. at 676-77. That right, protected by

the Due Process Clause of the Fifth and Fourteenth Amendments, requires the

government to turn over any information about its witnesses that could cast doubt

upon their credibility. See Giglio v. United States, 405 U.S. 150, 154 (1972). The
                                           3
          Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 4 of 7

Ninth Circuit decided in United States v. Henthorn, 931 F.2d 29, 31 (9th Cir.

1991), that Brady requires the government to examine personnel files of law

enforcement officers it intends to call as witnesses at trial upon a defendant’s

request for their production.

         The AUSA prosecuting a case remains responsible for complying with

Brady and its progeny. United States v. Jennings, 960 F.2d 1488, 1490 (9th Cir.

1992). The defendant need not make an initial showing of materiality, as the

defendant’s demand for the personnel files requires the government’s examination.

Henthorn, 931 F.2d at 31. The government must disclose information favorable to

the defense that meets the appropriate standard of materiality. United States v.

Cadet, 727 F.2d 1453 (9th Cr. 1984). If the prosecutor is uncertain about the

materiality of the information in its possession, she may submit the information to

the trial court for an in camera inspection. Id. at 1467-68. The government is not

required to provide the files to the defendant or to the court unless the files contain

information that is or may be material to the defendant’s case. Henthorn, 931 F.2d

at 31.

         This Court presumes that the Government will obey the law. See In re

Hergenroeder, 555 F.2d 686, 686 (9th Cir. 1977) (per curiam). AUSA Paisley

notified the Court that she complied with the Court’s Order regarding discoverable

Henthorn material, made timely inquires, and had nothing to disclose. (Doc. 188 at
                                           4
       Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 5 of 7

2.) Despite Scott’s assertions, there exists no indication that the Government did

not comply faithfully with its duty to conduct a review of the testifying agents’

personnel files. See Jennings, 960 F.2d at 1492.

      Scott appears to be under the impression that Brady and Henthorn require

the Government to review all personnel files and submit to Scott any information

that would cast doubt on the credibility of all investigating law enforcement

officers. (See Doc. 203 at 2.) That is not the law. The Government remains

responsible only for examining the personnel files of testifying law enforcement

officers in response to a Henthorn request. See Henthorn, 931 F.2d at 31; United

States v. Herring, 83 F.3d 1120, 1121 (9th Cir. 1996) (per curiam).

      The Government’s obligation to examine personnel files extends to federal

law enforcement agencies. The obligation does not extend to State or local

agencies whose files are not in the Government’s control. United States v.

Dominguez-Villa, 954 F.2d 562, 566 (9th Cir. 1992). Like other State and local law

enforcement, tribal law enforcement, when not cross-deputized as federal agents,

are not subject to Henthorn. See United States v. Lantry, 2007 WL 3353407, at *3

(D. Nev. Nov. 7, 2007) (concluding that the government did not need to inspect or

produce personnel files of four tribal officers who were not commissioned as

federal officers and whose personnel files were not already in the government’s

possession or control); United States v. Reza-Ramos, 2009 WL 102946, at *4 (D.
                                          5
       Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 6 of 7

Ariz. Jan. 15, 2009) (declining to extend Henthorn to include tribal law

enforcement officers).

      Scott requested Henthorn information about five specific individuals: F.B.I.

Agent Burke Lanthorn, Tribal Criminal Investigator Lewis Matthews, F.P.T.L.J.

Jonah Reidiger, and B.I.A. Social Services Workers Brittany John and Stephanie

Knowlton. (Doc. 99 at 1.) The Government represents that, of those five

individuals, only F.B.I. Agent Lanthorn is subject to Henthorn as a federal law

enforcement officer. (See Doc. 220 at 4.) AUSA Paisley confirmed that she

complied with the Department of Justice’s and the District of Montana’s

procedures. (Id. at 5.) She sent Henthorn inquiries to the respective law

enforcement agencies involved, and received responses from both the F.B.I. and

the B.I.A. Office of Justice Services, Internal Affairs Division. (Id.)

      Fort Peck Law Enforcement did not respond to the Henthorn inquiry. (Id.)

The Tribe’s personnel files are not under the Government’s control. Accordingly,

the information contained in those files is not subject to Henthorn. See Lantry,

2007 WL 3353407, at *3; Reza-Ramos, 2009 WL 102946 at *4. AUSA Paisley

nevertheless sent an additional inquiry to the Tribe, asking for a response. AUSA

Paisley has made clear that the Government will promptly notify the Court if it

receives any information that is subject to disclosure under Henthorn and will seek

guidance in disclosing the information to Scott. (See Doc. 220 at 5.)
                                           6
       Case 4:19-cr-00029-BMM Document 227 Filed 08/18/20 Page 7 of 7

      The Court possesses no information that indicates AUSA Paisley did not

comply with her duty to faithfully review testifying agents’ personnel files. See

Jennings, 960 F.2d at 1492. The Court will rely upon the Government’s

representation that it complied fully with its obligations under Henthorn and that

there exists no information to disclose. (See Docs. 188 at 2 & 220 at 4-5.)

      Accordingly, IT IS HEREBY ORDERED that Scott’s Motion for In

Camera Review of the Government’s Law Enforcement Personnel Files (Doc. 203)

is DENIED WITHOUT PREJUDICE.

      DATED this 18th day of August, 2020.




                                          7
